Case 2:15-cr-20652-GCS-DRG ECF No. 1269, PageID.16266 Filed 12/20/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

              Plaintiff,                       Criminal No. 15-CR-20652
  vs.                                          Hon. George Caram Steeh

  D-5 QUINCY GRAHAM,

              Defendant.


  STIPULATED ORDER GRANTING DEFENDANT QUINCY GRAHAM AN
         EXTENSION TO SUBMIT OBJECTIONS TO THE PSIR

        Pursuant to the stipulation of the parties and the Court being fully advised in

  the premises;

        IT IS HEREBY ORDERED that Defendant Quincy Graham shall have a

  three (3) week extension from December 24, 2018, to January 14, 2019 to file any

  objections to the PSIR.


  Dated: December 20, 2018                     s/George Caram Steeh
                                               Hon. George Caram Steeh
                                               United States District Judge

  Stipulated and agreed to:

  /s/ Tare Wigod (wpermission)                 /s/ Michael A. Rataj
  Tare Wigod (P58479)                          Michael A. Rataj (P43004)
  Assistant United States Attorney             Attorney for Defendant Graham
  211 W. Fort Street, Suite 2100               500 Griswold Street, Suite 2450
  Detroit, MI 48226                            Detroit MI 48226
  (313) 226-9191                               (313) 963-4529
